                                          Case 4:18-cv-05434-JSW Document 86 Filed 11/18/19 Page 1 of 1




                                   1

                                   2

                                   3                                       UNITED STATES DISTRICT COURT

                                   4                                      NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     FACEBOOK, INC.,                                        Case No. 4:18-cv-05434-JSW

                                   7                         Plaintiff,

                                   8                  v.
                                                                                                ORDER RE TENTATIVE RULINGS
                                   9     BLACKBERRY LIMITED,                                    AND QUESTIONS RE MARKMAN
                                         a Canadian Corporation, and                            HEARING
                                  10     BLACKBERRY CORPORATION,
                                         A Delaware corporation,                                Re: Dkt. No. 49
                                  11
                                                             Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                                Following the technology tutorial held on November 6, 2019, the Court provides notice of
                                  14
                                       the following additional question for the hearing scheduled on November 21, 2019, at 10:00 a.m.:
                                  15

                                  16
                                                (1)        What is the purported invention of U.S. Patent No. 7,302,698 (“the ’698 Patent”)?
                                  17
                                       The specification discusses enabling “trusted” states where users can perform secure operations.
                                  18
                                       (E.g., ’698 Patent, Title, Abstract, 3:30-45.) The claims, however, describe monitoring and
                                  19
                                       restoring states without apparent regard for security or trust. Do the claims correspond to the
                                  20
                                       invention described in the specification?
                                  21

                                  22
                                       Dated:    November 18, 2019
                                  23
                                                                                           ______________________________________
                                  24                                                       JEFFREY S. WHITE
                                                                                           United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                            1
